Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20, 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. ("Influences of Sodium Carbonate on Physiochemical Properties of Lansoprazole in Designed Multiple Coating Pellets"  AAPS Pharma SciTech, Vol. 11, No. 3, 09-2010. pp. 1287-1293) in view of Brueck-Shefler et al. (USPGPub 2008/0102133), Huang et al. (USPGPub 2007/0292510), Chopra (US6960357) and Shimizu et al. (USPGPub 2005/0003005).
Regarding claims 17 and 20, He teaches that it is known to provide a powder (reasonably considered to be a mixed powder because it comprises a mixture of components) comprising lansoprazole coated inert cores (See Preparation of Multiple Coating Pellets of LSP section), preparing a binding liquid comprising sodium carbonate and water (Table 1, alkaline layer and Fig.2) and depositing a layer of the binding liquid and alkaline material on the surface of the drug coated cores followed by drying. He fails to teach wherein the composition is further granulated.  However, Brueck-Shefler teaches that proton pump inhibitor coated pellets, such as those of He are known to be further granulated by spraying a granulating suspension thereon in order to make the coated pellets useful for the formation of a consumable tablet (see Example 9).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to granulate the drug coated cores of He as guided by Brueck-Shefler in order to provide the drug composition to a user in the form of a tablet.  The teachings of He in view of Brueck-Shefler area s shown above. He in view of Brueck-Shefler fails to teach wherein the solvent used for coating comprises water and at least one of the organic solvents listed.  However, Huang teaches that that when coating lansoprazole [0019] containing cores [0018] with a coating layer is known to use water, organic solvents among those claimed and combinations thereof [0038]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a mixed solvent to provide the coating layers of He in view of Brueck-Shefler as guided by Huang because Huang shows that such mixed solvents are suitable for coating drug containing cores comprising the same active agent.  Further it would be considered generally within the skill of one of ordinary skill in the art to determine the appropriate solvents for varying coating compositions in this field of endeavor in general. The teachings of He in view of Brueck-Shefler and further in view of Huang are as shown above. He in view of Brueck-Shefler and further in view of Huang fails to teach wherein the granulated particles are sized to a given mesh size. However, Chopra generally teaches that it is known in the art to sieve lansoprazole containing drugs granules (col. 10, line 41 through col. 11 line 12 and Example 6) in order to create an “appropriate size” of particle “according to the application” (Example).  Therefore, in the absence of criticality of the specific mesh size of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the mesh size of the product of He in view of Brueck-Shefler and further in view of Huang as guided by Chopra within a range in order to optimize the granulated particle size to the application as described by Chopra. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. 
The teachings of He in view of Brueck-Shefler and further in view of Huang and further in view of Chopra are as shown above. It is noted that all of the claim limitations of the prior art are met by He in view of Brueck-Shefler and further in view of Huang and further in view of Chopra.  However, it is realized that the granules of He are not reasonably optimizable in size to that of the current application because the particle used to form the granules of He are likely larger than those used in the current application and this stems from using larger core particles that are to be coated from the onset.  However, Shimizu teaches that core granules that may contain lansoprazole [0113] may vary widely in mesh size [0099] seemingly to control the amount of active agent chosen [0094].  Therefore, in the absence of criticality of the specific mesh size of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the mesh size of the provided cores so as allow for the optimization and provision of the active ingredient as desired. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 18, He specifically teaches using 10% sodium carbonate based on 100 parts of LSP (See Preparation of Multiple Coating Pellets of LSP section).
Regarding claim 19, the mixed powder of He comprises both water-soluble polymers and diluents (see Table 1).
Regarding claim 22, the HPMC of He is considered to be an “enteric substrate”.
Regarding claim 23, the drying of He is performed at 40C (See Preparation of Multiple Coating Pellets of LSP section).	
Regarding claim 26, although the primary reference (He) does not teach granulating and drying a product in conjunction with a particular temperature range using a mesh screen, Chopra explicitly and concisely teaches this concept (Example 5) wherein the addition of a mesh screen to the drying step clearly provides control over the size of the final product produced.  It is the position of the examiner that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the mesh screening in conjunction with drying of He in the invention of He in view of Brueck-Shefler and further in view of Huang and further in view of Chopra and further in view of Shimizu as a use of a known technique to improve similar core coating methods in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. ("Influences of Sodium Carbonate on Physiochemical Properties of Lansoprazole in Designed Multiple Coating Pellets" AAPS Pharma SciTech, Vol. 11, No. 3, 09-2010. pp. 1287-1293) in view of Brueck-Shefler et al. (USPGPub 2008/0102133), Huang et al. (USPGPub 2007/0292510), Chopra (US6960357) and Shimizu et al. (USPGPub 2005/0003005) as applied to claims 17-20, 22-23 and 26 above and further in view of Kofler et al. (USPGPub 2003/0175348).
	Regarding claim 24, the teachings of He in view of Brueck-Shefler and further in view of Huang are as shown above. He in view of Brueck-Shefler and further in view of Huang fails to teach the use of any of the components listed as a mixture with the granulated portion of He in view of Brueck-Shefler and further in view of Huang for tableting purposes.  However, Kofler teaches that when tableting drugs containing pellets of proton pump inhibitors [0018-0019], it is known to combine the coated pellets with mannitol, wherein mannitol is a known sweetener and taste masker.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pellets of He in view of Brueck-Shefler and further in view of Huang with mannitol as described by Kofler as a use of a known combining technique to improve similar proton pump inhibitor tableting operations in the same way, wherein taste masking would presumably be improved.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. ("Influences of Sodium Carbonate on Physiochemical Properties of Lansoprazole in Designed Multiple Coating Pellets"  AAPS Pharma SciTech, Vol. 11, No. 3, 09-2010. pp. 1287-1293) in view of Brueck-Shefler et al. (USPGPub 2008/0102133), Huang et al. (USPGPub 2007/0292510), Chopra (US6960357), Shimizu et al. (USPGPub 2005/0003005) and Kofler et al. (USPGPub 2003/0175348) as applied to claim 24 above, and further in view of Min et al. (US5399700).
	Regarding claim 25, the teachings of He in view of Brueck-Shefler and further in view of Huang and further in view of Kofler are as shown above.  He in view of Brueck-Shefler and further in view of Huang and further in view of Kofler fails to teach the application of a water soluble layer and an enteric coating layer to the surface of the formed tablet.  However, Min teaches that that it is known to coat proton pump inhibitor containing tablets with a first water soluble coating layer followed by the application of an enteric coating layer (col. 5, lines 9-26), wherein it is realized by those of ordinary skill in the art that the purpose of an enteric coating, by definition, is to protect a drug from being dissolved in the acidic environment of the stomach.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating layers of Min to the proton pump inhibitor containing tablets He in view of Brueck-Shefler and further in view of Huang and further in view of Kofler as a use of a known coating technique to improve similar drug containing tablets in the same way, wherein those of ordinary skill in the art would readily recognize at least one benefit as being the protection of the drug of the tablet from the acidic environment of the stomach. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Response to Arguments
With regards to the applicants relating to He, the applicant essentially argues that He “teaches away” from several limitations.  However, these arguments in general appear to be mere conjecture.  The applicant does not logically explain how the prior art “teaches away”.  The prior art may fail to teach those limitations as was acknowledged by the examiner, but the Court has long held that arguing that a single reference fails to teach what is provided by a combination of references is insufficient to overcome a prima facie case of obviousness based on multiple references.  Further, in general, a “teaching away” would provide reasons as to why one would specifically avoid performing an action. It is not merely a statement of what was not explicitly taught by the prior art.
Regarding the applicants arguments regarding Brueck-Sheffler, the applicant makes no distinction between pellets and granules. It is unclear why the pellets of Brueck-Sheffler would fail to read upon the granules of the current claims. The applicant claims a granulating step and Brueck-Sheffler explicitly teaches a granulation step as well as cited by the examiner in the rejection and uses the specific phrasing “granulation suspension”. Further after the granulation step, the pellets would reasonably be considered granulated pellets or granules of pellets. Further as combined with He, all of the components claimed would be present during the granulation step.  Further, the examiner did not argue that one would mix components in the order or using the materials of Brueck-Sheffler.  Largely the applicant’s first three steps of claim 1, are described by He alone.  The examiner stated that one would modify the already provided product of He with the granulation step of Brueck-Sheffler. However, the product of steps 1-3 would have already been provided and would not need to be modified according to Brueck-Sheffler in order to be granulated.  Again, Brueck-Sheffler teaches a different ordering of steps for part of his production method but this is not a teaching away from anything. It is merely the order provide by Brueck-Sheffler which is largely irrelevant because the examiner did not propose using it.
As to the size modification of the tablets of the current claims, the examiner stated that “in the absence of criticality of the specific mesh size of the current claims” modification would be obvious.  However, the applicant has not provided any criticality to their mesh size. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) (“Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies.”); In re Becket, 88 F.2d 684 (CCPA 1937) (“Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.”); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (“It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”); In re Wells, 56 F.2d 674, 675 (CCPA 1932) (“Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes.”). Further the applicants argument that the reduction of layer thickness could reduce gastric stability appears to be mere unsupported conjecture.
As relates to Huang, the applicant argues that in Huang, “the solvent is used in the coating and not combined with the PPI”.  This is inaccurate in a way that is significant.  Huang provides cores that already comprise the PPI as cited in the Office Action. As such, when the coating layer is applied to the PPI by combining the coating solution with the PPI containing cores, Huang is literally mixing a solvent with a material comprising the PPI.  The examiner believes that this is important because it shows that there are not known negative effects of using solvents in addition to water as relates to the PPI employed therefore showing that such solvents may be employed in conjunction with the active agents chosen herein without damaging cores coated with those active ingredients.  Further similar cellulose materials may be provided in the same layer for coating cores in Huang (methylcellulose and hydroxypropyl cellulose) as are provided in the coating layer of He containing the basic ingredient (hydroxypropyl methyl cellulose) that also coats the drug containing core. As such, the addition of the solvent further supports the use of the additional ingredients provided in both prior arts. Further the cores coated by He are not inert at the time of the deposition of the basic material. 
  
    PNG
    media_image1.png
    199
    315
    media_image1.png
    Greyscale

He clearly teaches coating a drug containing core with the alkaline layer.  The statements regrading the use of inert cores by the applicant is misleading because while there is an inert core present beneath the drug layer, at the time of provision of the alkaline layer, the cores are not inert, bolstering the examiner’s position describing the similarity of He and Huang. The applicant further argues that Huang fails to teach all of the limitations provided by the combination of He and Brueck-Sheffler and Huang the Court has long held that arguing that a single reference fails to teach what is provided by a combination of references is insufficient to overcome a prima facie case of obviousness based on multiple references.  
Further the applicant makes multiple conclusory statements regarding what could happen to the core structure of the particle of the combined prior arts but the applicant has not provided any reasoned logic behind these statements.  The general teaching of Brueck-Sheffler that drug containing particles are suited for granulation places the burden upon the applicant to show why those of the other prior arts could not undergo the same process and the applicant has not supported their statements with logical reasoning as to why the proposed combination would not function in the absence of unsupported conclusory statement and conjecture.
Further it is noted that the range of Shimizu is not above 600 microns but instead about 600 microns where Shimizu specifically teaches using particles that may be about 400 microns, which is well within the mesh size claimed.
Further the applicants position that milling or sieving might damage the coating structure of the combined arts appear to be mere conjecture.
As relates to claim 26, the applicant does not reasonably address the rejection set forth by the examiner.  Chopra clearly shows benefit to the use of the sieving operation and the examiner stated that is why it would be obvious to use it in the operation of the combined arts.  Chopra factually provides a sieving step to the drying process and show benefit and the applicant does not acknowledge this nor does the applicant argue that the benefit would not be provided or function as argued by the examiner.  Further as relates to the mesh sizes used, the examiner previously provided motivation to optimize the mesh sizes and in the absence of criticality of the mesh sizes used herein, the rejection should reasonably stand.
All additional claims are argued as allowable based on the applicants arguments against the combinations described above wherein the examiner stands by the provided rejection and the properness of the combinations provided above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717